—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered October 16, 1992, convicting him of robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*809The defendant’s contention that the introduction of rebuttal testimony was improper was unpreserved for appellate review because no objection to this evidence was made (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the testimony was not collateral because it went to refute the testimony of the defense witnesses (see, People v Harris, 57 NY2d 335, 345, cert denied 460 US 1047).
The defendant’s challenges to two of the People’s summation comments were unpreserved for appellate review and in any event do not warrant reversal (see, People v Crimmins, 36 NY2d 230, 241-242). Balletta, J. P., Thompson, Joy and Florio, JJ., concur.